Filed 3/2/22 P. v. Sullivan CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                           B308785

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. MA058054)
         v.

RANDY DESHAWN SULLIVAN,

         Defendant and Appellant.


      APPEAL from an order the Superior Court of Los Angeles
County. Daviann L. Mitchell, Judge. Reversed and remanded
with directions.
      Victor J. Morse, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnson and Theresa A.
Patterson, Deputy Attorneys General, for Plaintiff and
Respondent.
                _________________________________
                 PROCEDURAL BACKGROUND
       Petitioner Randy D. Sullivan, along with his co-defendants
Joshua Lockett and Terrell Henderson, was convicted in 2014 of
the murder of Brandon Houston. All three defendants petitioned
for resentencing under Penal Code section 1170.95.1 The trial
court held a single evidentiary hearing where no new evidence
was presented, and the defendants based their arguments on the
trial record. The court denied all three petitions for resentencing
in a single order in August of 2019. Lockett and Henderson filed
timely appeals. We resolved these appeals via a nonpublished
opinion. (People v. Lockett et al. (July 23, 2021, B301103)
[nonpub. opn] (Lockett).) In Lockett, we reversed the trial court
and ordered that Lockett’s and Henderson’s petitions for
resentencing be granted.
       Neither the trial court nor his counsel advised Sullivan of
his right to appeal the denial of his petition for resentencing.
Over a year after the denial, Sullivan filed a writ of habeas
corpus in pro. per. It was denied, and he attempted to appeal
that denial. He later sought to have the habeas corpus appeal
construed as a timely appeal of the denial of his petition for
resentencing. This court granted the unopposed request to allow
Sullivan to proceed with his untimely challenge in May of 2021,
shortly before we issued Lockett granting the petitions of
Sullivan’s co-defendants.
                           DISCUSSION
       Lockett already details the underlying factual record, and
the reasons why we concluded the trial court’s conclusions were
not supported by substantial evidence as to Sullivan’s co-

1    All further section references are to the Penal Code unless
otherwise specified.




                                 2
defendants. The current appeal is based on the identical trial
record and the identical order denying the petition. To reach a
different result, we would either have to: (1) decide our recent
decision in July of 2021 was incorrect; or (2) decide there was a
material difference in the evidence as to Sullivan, justifying a
different outcome for him. The People chose in their brief to
virtually ignore our ruling in Lockett. They mention in a footnote
that we reversed the trial court as to Lockett and Henderson but
say nothing about why the result should be any different for
Sullivan.
       No purpose would be served by repeating everything we
have already said in Lockett, so we incorporate that opinion
herein by this reference. We believe the rationale for the decision
in Lockett applies with equal force to Sullivan. If his appeal had
been considered at the same time as Lockett and Henderson’s,
the result for Sullivan would have been the same as it was for his
co-defendants.
       We recognize that there were some unique facts as to each
of the co-defendants. Sullivan was, for example, a self-admitted
gang member, and made a reference to his disdain for the “190”
gang. He told his friends he needed to call one of his “homies” to
tell them he just got into it with someone from “190.” When they
returned to fight, Sullivan asked, “How do you want to do this?”
and when asked by Houston’s 14-year-old nephew what he meant,
Sullivan said to the nephew (not Houston), “You said you want to
fight my brother” (referring to Henderson). These facts
demonstrate the fistfight that broke out was no accident, and
that Sullivan was backing up Henderson’s altercation with
Houston and his nephew. But the facts that are unique to
Sullivan do not transform the highly speculative nature of the




                                 3
remaining evidence into substantial evidence that Sullivan
intended to kill Houston. Houston was not a gang member and
said that directly to Sullivan. Houston’s sister, Chrishonda
Coulter, said she knew people from “190,” and Houston quickly
distanced himself from that statement by saying the
disagreement with Sullivan and his friends was not about gang
animosity but rather about their display of disrespect at his
mother’s house. Sullivan then shook hands with Houston and
expressed affection for him and his family. It was Henderson
who exchanged words with Houston, yelled at Houston as they
initially left, and threw the first punch (at Houston’s nephew).
When they came back to fight, Sullivan first shook hands with a
friend of Houston. After the fistfight was underway, the gunman
first shot into the air and then shot at someone other than
Houston before ultimately shooting Houston.
       The jury found against the People on the gang allegations.
The assertion that Sullivan must have solicited the gunman and
instructed him to target Houston because of gang animus, while
certainly conceivable, fell far short of having been sufficiently
proven. The same lack of substantial evidence of an intent to kill
as to Lockett and Henderson that we identified in Lockett is
present as to Sullivan as well. Sullivan’s petition should have
been granted.
       In light of our conclusion that the petition should have been
granted, it is unnecessary for us to address Sullivan’s additional
contention that the trial court failed to hold the People to the
statutory standard of proof beyond a reasonable doubt.




                                 4
                          DISPOSITION
      The order denying Sullivan relief under section 1170.95 is
reversed. The matter is remanded to the trial court with
directions to grant Sullivan’s petition for resentencing and to
resentence him in accordance with section 1170.95. Thereafter, a
copy of the court’s order and an amended abstract of judgment
should be sent to the Department of Corrections and
Rehabilitation. Further, the court should report a resentencing
under Senate Bill No. 1437 to the Department of Justice as
required by section 13151.




                                                         *
                                     HARUTUNIAN, J.
We concur:



             STRATTON, Acting P. J.




             WILEY, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 5